Citation Nr: 1815917	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-49 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the RO in Nashville, Tennessee, which denied service connection for PTSD.  Jurisdiction over this case is currently with the RO in Winston-Salem, North Carolina.

The Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, in accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  This appeal is REMANDED to the RO.  


REMAND

The Veteran asserts having developed an acquired psychiatric disorder as a result of military service.  See February 2012 Claim; September 2016 VA Form 9.  A January 2012 private treatment record reflects the Veteran was diagnosed with chronic PTSD and chronic major depression.  An April 2012 VA treatment record reflects diagnoses of depressive disorder and anxiety disorder with probable PTSD listed in the Veteran's prior medical history.

The Veteran has identified several stressor events he asserts occurred during military service.  In an August 2012 statement, the Veteran identified two stressor incidents involving the combat deaths of two commanders and the conditions of military life and training.  In a July 2013 memorandum, the Joint Services Records Research Center (JSRRC) found the information the Veteran provided was insufficient to allow for meaningful research of the records of the Marine Corps of National Archives and Records Administration (NARA).  

Subsequently, in an April 2014 statement, the Veteran identified three additional stressor incidents involving combat exercises in Sardinia, combat engagement in Crete, Greece, and an incident aboard a Naval ship where the Veteran witnessed the aftermath of a boiler explosion that killed three men.  In an unsigned May 2015 memorandum of formal finding, the JSRRC once again found the information submitted by the Veteran insufficient for meaningful research of NARA records.  The May 2015 memorandum does not specify the type of information that is lacking, but necessary, to submit the alleged incidents to the JSRRC for verification of the Veteran's claimed in-service stressors.

Military personnel records reflect that the Veteran was stationed aboard the U.S.S. Navarro from April 1952 to October 1952; the itinerary of duty shows the 
U.S.S. Navarro was docked in Sardinia for several days in May 1952 and in June 1952, was docked in Greece for several days in July 1952, and was docked in Crete for several days in August 1952.  As such, the Board finds that remand for further development is warranted to obtain the deck logs for the U.S.S. Navarro from April 1952 to October 1952 in an attempt to confirm the claimed stressors.

Additionally, the Veteran asserts that the combat deaths of two commanders and witnessing the aftermath of a boiler explosion that killed three men caused him mental and emotional distress that resulted in the development of an acquired psychiatric disorder.  The record indicates that the Veteran has also been diagnosed with depressive disorder and anxiety disorder, which have a lower evidentiary standard to support a service connection disability claim.  As such, the Board finds remand necessary to obtain a VA examination assessing all of the Veteran's current acquired psychiatric disorders, and whether any of the disorders are related to one of the reported in-service stressors.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket.  Expedited handling is requested.

1.	The RO should contact the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), or other appropriate repository and request the deck logs for the U.S.S. Navarro from April 1952 to October 1952, including all movements and operations conducted during that time period.  All attempts should be documented in the claims file.

2.	Schedule a VA examination in order to assess the Veteran's current acquired psychiatric disorders.  The VA examiner should diagnose all acquired psychiatric disorders and then provide the below opinions.  The claims folder should be made available to the examiner for review, who should indicate on the examination report that he/she has reviewed the relevant documents.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions:

A)	If, and only if, a stressor is verified, the VA examiner should opine as to whether the Veteran meets the criteria for PTSD contained in the DSM-V, and if he meets such criteria, whether PTSD can be related to the stressor or stressors reported by the Veteran and established as having occurred during active service.

If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the claimed service stressor(s).  In so doing, the examiner should determine whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  The examiner should provide a basis for all opinions expressed.  

B)	Does the Veteran have a current diagnosis of any other acquired psychiatric disorder(s)?  If so, opine as to whether it is at least as likely as not (i.e. probability of 50 percent or more) that any such acquired psychiatric disorder is related to the reported service stressors.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.	Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 





